The Government of Bolivia has given me the task of
conveying its most sincere congratulations to you, Sir,
on your election as President of the General Assembly
at its fifty-fifth session, which is a recognition of your
personal merits and a tribute to your country. At the
same time, I thank Mr. Theo-Ben Gurirab for his work
during the fifty-fourth session and for his dedication
during the preparations for the Millennium Summit and
the Millennium Assembly.
Special thanks must also go to Secretary-General
Kofi Annan for his report preparatory to the
Millennium Summit, the content of which has given us
an opportunity to reflect upon and address specific
issues with which the United Nations has been
concerned in its 55 years of existence.
We also welcome the recent admission of Tuvalu
as a new, fully fledged Member of our Organization.
10

The recent Millennium Summit reaffirmed the
recognition by the international community of the
importance and significance of, and the prospects for,
the United Nations Organization. It also highlighted the
urgency of adapting it to, and equipping it for, the new
realities in which we live, which are certainly quite
different from the situation and circumstances that
prevailed when our Organization came into being.
The concerns of peoples and Governments today
are also different. Poverty, underdevelopment and
exacerbated inequalities contribute to new divisions,
which threaten to lead to violence. These realities must
be corrected, because they have the potential of
spawning conflicts that, if allowed to persist, could
seriously jeopardize the world's economic and political
stability, and, it goes without saying, international
peace and security.
Our Organization needs to be strengthened if it is
successfully to channel the expectations and
opportunities of globalization while controlling, and
indeed preventing, the dangers implicit in it, especially
for the more vulnerable economies, which are now
threatened by new forms of exclusion.
The United Nations must be renewed so that it
can continue to be the effective instrument for dialogue
that is required to build a world in which greater
security and solidarity prevail.
We must consequently redefine the
Organization's priorities in such a way as to make it
conducive to clear-sighted and effective action. This
will require substantial reform of the system's
economic and financial bodies, modernization of the
General Assembly's methods of work, and the
adaptation of the Security Council to these new
realities. Other, equally important tasks include
ensuring that the necessary resources are available to
the Organization; obtaining financing for development
and peacekeeping operations; and adjusting the scale of
assessments in accordance with the basic principle of a
country's capacity to pay.
A few short days ago, at the Millennium Summit,
the President of Bolivia, Hugo Bánzer Suárez, referred
to the close relationship between freedom and poverty,
and between poverty and violence. He called for the
fight against poverty to be waged in accordance with
the principle of shared responsibility and with a
genuine commitment to democracy, in order to mitigate
present inequalities, which are threatening to intensify.
It is unfair, in an open economy, for markets to be
closed and for discriminatory measures to be applied
with protectionist intent. It is also vital to favour
countries with small-scale economies through greater
capital inflows and debt relief programmes.
Science and technology must become the heritage
of humankind. Scientific and technological knowledge
must not widen already existing gaps and divisions.
At the historic meeting of South American
Presidents, held recently in Brasilia, the heads of State
of the region stressed the importance of access to the
new information and knowledge age, which will open
the way for our countries to strengthen a system of
continuing education that ensures education at all
levels for the all sectors of society and permits
unrestricted access to knowledge and information.
Democracy, which essentially seeks to organize
life in society, is a vital concept that changes and is
updated in tune with the changing pace of societies
themselves, without in any way detracting from its
fundamental values. Convinced as we are that
democracy must go beyond electoral formalities and
that sovereignty is vested in the people and expressed
through its representatives, we in Bolivia have declared
the principle of political dialogue and consultation to
be the basis of a pluralistic and participatory
democratic system.
In that context, the practice of holding a national
dialogue was instituted during the administration of
President Bánzer. That mechanism is aimed at
establishing a new relationship of joint efforts and
shared responsibility between Government institutions,
the political system and organizations throughout
society. The creation of key State policies grew out of
the first such national dialogue, held in 1997.
This year, a national dialogue has been initiated
once again to lend fresh impetus to institutional
reforms and to put together a national anti-poverty
programme. A new plan, involving over 3,000
inhabitants in townships across Bolivia, is being
elaborated whose objective is to assign rights and
responsibilities that, within the framework of a market
economy, will make it possible for us to combat the
poverty that still afflicts vast sectors of our population,
despite nearly 20 years of life under democracy.
Shortly after taking office, in August 1997,
President Bánzer Suárez vowed that during his


mandate Bolivia would be removed from the drug-
trafficking loop once and for all, through the
implementation of an integrated policy that
encompasses alternative development, the eradication
of illegal coca crops, confiscation, prevention and
rehabilitation.
Despite doubts as to the feasibility of this plan,
we can now affirm that we will be fulfilling our
commitments ahead of time. In 1997, there were
approximately 38,000 hectares of illegal coca
cultivation in Bolivia. Today, more than 80 per cent of
such illegal crops have been eradicated.
Our concern now is essentially whether we can
sustain these achievements. Conditions must be created
which in future will obviate a return to coca-leaf
production as a result of the lack of jobs and income.
Our major efforts now are aimed at alternative
development, to see to it that illegal coca income is
replaced by legal earnings from other productive
activities. If we do not achieve concrete results, we run
the risk of seeing those persons who cannot hope to
find any other means of subsistence fall once again
prey to the temptation of cultivating coca. That would
constitute a surrender to the drug dealers and signify a
defeat not only for Bolivia but for the world
community.
What Bolivia needs, then, is support in two basic
areas: first, in the area of investment, to promote our
economic growth in the sectors that generate the most
job opportunities; and secondly, in the opening of
secure markets for our exports.
At previous sessions of the Assembly, Bolivia has
aired the historical, political and economic arguments
on which it bases its absolute need to regain the
maritime status that gave rise to its existence as an
independent country. To that end, Bolivia has been
encouraging direct dialogue with the Republic of Chile.
As a consequence of prior contacts, the Foreign
Ministers of Bolivia and Chile met in Portugal in
February this year, where an agreement was reached to
prepare a working programme, to be formalized in the
subsequent stages of dialogue, that will incorporate,
without exclusion of any kind, the essential points of a
bilateral relationship and seek to surmount the
differences that have impeded full integration between
Bolivia and Chile, the main obstacle to which has
certainly been Bolivia's unresolved maritime demand.
In a significant advance, on the occasion of the recent
meeting of Presidents of South America, the Presidents
of Bolivia and Chile, Hugo Bánzer and Ricardo Lagos,
reiterated the willingness of their Governments to enter
into dialogue on all topics relating to bilateral relations,
without exception, in order to create a climate of
mutual trust enabling the establishment of closer ties
based on the structure and positions maintained by the
two countries.
The world community, the Americas in particular,
is following with great expectation the course of this
diplomatic process and the progress achieved therein.
The proposal to hold a dialogue on all topics without
exception is a challenge to the creativity of those
involved and puts to the test our political will to correct
once and for all an unjust situation that has prevailed
since 1879. Furthermore, Latin America's capacity to
settle its own disputes in a fair, peaceful and negotiated
way will be strengthened and progress thus made on
the road to regional integration.
In that context, we propose the implementation of
a programme to promote the integrated development of
western Bolivia and northern Chile. We are also
confident that Peru will participate in this programme
in order to mobilize the resources and capabilities of
the three countries of the region. In this way, a
contribution will be made to linking the Atlantic and
Pacific basins. The persistence of Bolivia's landlocked
status at the heart of the continent is, without doubt, an
obstacle to the creation of a major opportunity for
thoroughgoing understanding and dialogue in the South
American region and minimizes the effectiveness of
work to promote integration being carried out in the
area.
This occasion provides a fitting opportunity for
us to thank Secretary-General Kofi Annan for his
interest in relations between Bolivia and Chile, which
has been brought to the attention of the authorities of
both countries. The Secretary-General has expressed
his satisfaction with respect to the conversations held,
according to the terms laid down by the parties, at the
levels of heads of State, Foreign Ministers and other
authorities of Bolivia and Chile.
My country pledges to make every effort to
translate the desire recently expressed by the Presidents
of Bolivia and Chile into action that will enable us,
Bolivians and Chileans alike, to advance towards the
resolution of our differences, with a view to the future
and in a spirit of brotherhood.
12

















